No.
                                 -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40854
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

VICTOR CAMPOS-RODRIGUEZ,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-99-CR-179-1
                          - - - - - - - - - -
                           February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Victor

Campos-Rodriguez has filed a motion to withdraw as counsel and a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Campos received a copy of counsel’s motion and brief but

has not filed a response.    Our independent review of the brief

and record discloses no nonfrivolous issue.     Accordingly,

counsel’s motion to withdraw is GRANTED, counsel is excused from

further responsibilities in this case, and the APPEAL IS

DISMISSED.     See 5th Cir. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.